Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62988112 (filed 03/11/2020).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 line 6, the phrase “the communications” is unclear and ambiguous as to whether it is referred to the “one or more communications” as in claim 1 line 5.  If indeed so, it is suggested that --- the communications --- be changed to --- the one or more communications ---.  Similar problem appears in claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claim 30 recites limitation using “means for, step for, or generic placeholder” to perform a task as follow:
 “means for determining" (claim 30 line 2).
This limitation passes the 3-prong analysis set forth in MPEP 2181, hence it is presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for this means-plus-function. 
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO/2018/143721, hereinafter PARK, NOTE: corresponding US 20200112355 A1 is currently being used as a translation version for rejection citation purposes), in view of Yi et al. (WO/2019/164302, hereinafter Yi, NOTE: corresponding US 20200120584 A1 is currently being used as a translation version for rejection citation purposes).

Regarding claim 1, PARK teaches a method of wireless communication performed by a user equipment (UE), comprising (in general, see fig. 22 and corresponding paragraphs 603-606, along with relevant background information in at least para. 278-295):
receiving an indication of a allocation of at least one of a dynamic resource grant, a semi-persistent scheduling (SPS) activation message or assignment, or a control resource set (CORESET) configuration for one or more communications with a base station (see at least para. 604 along with para. 286, e.g. “…In other words, a UE performs BM-related reporting for a plurality of CSI-RS resources for BM, that is, the measurement object of BM-related reporting, and at the same time, at least one specific CSI-RS resource(s) for BM of the plurality of CSI-RS resources for BM may have been (respectively) configured/associated with a specific NR-PDCCH (e.g., CORESET)); and 
receiving a set of channel state information reference signals having a configuration that is based at least in part on the allocation of the at least one of the dynamic resource grant, the SPS activation message or assignment, or the CORESET configuration (see at least para. 605 along with para. 286, e.g. “…at least one CSI-RS resource (for BM) may have already been configured/indicated as a beam indication purpose for a specific NR-PDCCH (e.g., for each control-resource set (CORESET)).
PARK differs from the claim, in that, it does not specifically disclose frequency allocation, which is well known in the art and commonly used for providing flexible resource assignment.
Yi, for example, from the similar field of endeavor, teaches similar or known mechanism of frequency allocation (see at least para. 72, e.g. “…base station may transmit information on the CORESET to the UE. For example, information on the CORESET configuration may be transmitted for each CORESET. Via the information on the CORESET configuration, at least one of a time duration of the corresponding CORESET (e.g. 1/2/3 symbol), frequency domain resources (e.g. RB set), … may be transmitted”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yi into the method of PARK for providing flexible resource assignment.

Regarding claim 2, PARK in view of Yi teaches the UE supports a reduced bandwidth that is less than a bandwidth of a component carrier that comprises the frequency allocation of the at least one of the dynamic resource grant, the SPS activation message or assignment, or the CORESET configuration, and wherein the set of channel state information reference signals is associated with the reduced bandwidth.  (PARK, see at least para. 295, e.g. “…considering the case that CSI-RS is transmitted with CSI-RS transmission bandwidth which is limited to a part of band”; Yi, see at least para. 71, e.g. “… in LTE/LTE-A, since the frequency bandwidth of the PDCCH is the same as the entire system bandwidth, so there is no signaling regarding the frequency bandwidth of the PDCCH. In NR, the frequency domain of the CORESET may be defined … in a unit of RB”)

Regarding claim 3, PARK in view of Yi teaches determining a subsequent configuration of a subsequent set of channel state information reference signals based at least in part on one or more of: the configuration of the set of channel state information reference signals, or a default configuration.  (PARK, see at least fig. 16 and at least para. 427, e.g. “…in the case of the existing CSI-RS configuration scheme (i.e., type 1 CSI-RS configuration scheme), the CSI-RS port number and/or the sequence generation/scrambling parameter may be set and a specific/period/offset may be set…”)

Regarding claim 4, PARK in view of Yi teaches the subsequent set of channel state information reference signals is associated with a subsequent dynamic resource grant, a subsequent SPS activation message or assignment, or a subsequent CORESET configuration for subsequent communications with the base station, and wherein the subsequent communications with the base station are scheduled for an amount of time, that satisfies a threshold, after the communications with the base station.  (PARK, see at least fig. 16 and at least para. 427, e.g. “…in the case of the existing CSI-RS configuration scheme (i.e., type 1 CSI-RS configuration scheme), the CSI-RS port number and/or the sequence generation/scrambling parameter may be set and a specific/period/offset may be set…”)

Regarding claim 5, PARK in view of Yi teaches 
receiving radio resource control signaling to configure the UE with one or more configurations of one or more sets of channel state information reference signals (PARK, see at least para. 279, e.g. RRC for CSI-RS); and 
selecting the configuration of the set of channel state information reference signals from the one or more configurations of one or more sets of channel state information reference signals (PARK, see at least para. 280, e.g. “…all types of QCL configuration information of L2-level (and/or L1-level) may be provided to a UE (in real time) with full flexibility, or a plurality of candidate QCL configuration parameter sets is configured through RRC configuration and a UE is instructed through L2-level (and/or L1-level) signaling about which one is selected/applied/used among the parameter sets”).

Regarding claim 6, PARK in view of Yi teaches selecting the configuration of the set of channel state information reference signals comprises: selecting the configuration of the set of channel state information reference signals based at least in part on receiving one or more of: an indication to activate a particular SPS configuration, an indication of a particular dynamic grant, an indication of a particular CORESET configuration identification, or an indication of the configuration of the one or more configurations. (PARK, see at least para. 280, e.g. “…all types of QCL configuration information of L2-level (and/or L1-level) may be provided to a UE (in real time) with full flexibility, or a plurality of candidate QCL configuration parameter sets is configured through RRC configuration and a UE is instructed through L2-level (and/or L1-level) signaling about which one is selected/applied/used among the parameter sets”).

Regarding claim 7, PARK in view of Yi teaches receiving an indication to activate or deactivate the configuration of the set of channel state information reference signals via one or more of: radio resource control signaling, downlink control information, or one or more medium access control control elements.  (PARK, see at least para. 437, e.g. “…CSI-RS resources are selectively activated through L2 (e.g., by MAC CE) signaling (and/or L1 (e.g., by DCI) and L3 signaling) among K CSI-RS resources which are RRC-configured…)

Regarding claim 8, PARK in view of Yi teaches receiving an indication of a frequency domain configuration of the configuration of the set of channel state information reference signals via one or more of: downlink control information including the dynamic resource grant, downlink control information including the SPS activation message or assignment, or radio resource control signaling that indicates the CORESET configuration.  (PARK, see at least para. 286, e.g. “.. at least one CSI-RS resource (for BM) may have already been configured/indicated as a beam indication purpose for a specific NR-PDCCH (e.g., for each control-resource set (CORESET)); Yi, see at least para. 71, e.g. “In NR, the frequency domain of the CORESET may be defined by the RRC message (and/or PBCH/SIB1) in a unit of RB”)

Regarding claim 9, PARK in view of Yi teaches the set of channel state information reference signals has a frequency domain configuration based at least in part on the frequency allocation of the at least one of the dynamic resource grant, the SPS activation message or assignment, or the CORESET configuration.  (PARK, see at least para. 286, e.g. “.. at least one CSI-RS resource (for BM) may have already been configured/indicated as a beam indication purpose for a specific NR-PDCCH (e.g., for each control-resource set (CORESET)); Yi, see at least para. 71, e.g. “In NR, the frequency domain of the CORESET may be defined by the RRC message (and/or PBCH/SIB1) in a unit of RB”)

Regarding claim 10, PARK in view of Yi teaches the set of channel state information reference signals has a frequency domain configuration based at least in part on an indication, from the base station, of the frequency domain configuration.  (PARK, see at least para. 286, e.g. “.. at least one CSI-RS resource (for BM) may have already been configured/indicated as a beam indication purpose for a specific NR-PDCCH (e.g., for each control-resource set (CORESET)); Yi, see at least para. 71, e.g. “In NR, the frequency domain of the CORESET may be defined by the RRC message (and/or PBCH/SIB1) in a unit of RB”)

Regarding claim 11, PARK in view of Yi teaches the configuration of the set of channel state information reference signals indicates a time domain configuration. (PARK, see at least para. 286, e.g. “.. at least one CSI-RS resource (for BM) may have already been configured/indicated as a beam indication purpose for a specific NR-PDCCH (e.g., for each control-resource set (CORESET)); Yi, see at least para. 71, e.g. “…the number of symbols used for the CORESET may be defined by the RRC message”)

Regarding claim 12, PARK in view of Yi teaches the set of channel state information reference signals has a time domain configuration based at least in part on one or more of: downlink control information or a medium access control control element that identifies the time domain configuration from a set of time domain configurations configured for the UE, downlink control information or a medium access control control element that includes the time domain configuration, or another configuration of another set of channel state information reference signals.  (PARK, see at least para. 287, e.g. “…if the signal quality of a non-serving beam (corresponding to a CSI-RS resource for BM) becomes better and thus a specific serving beam is to be substituted (beam switching/change) or a new serving beam is to be configured/indicated (e.g., for CoMP), a base station may configure/indicate/update an operation for configuring/indicating/updating such a beam indication (associated with a specific NR-PDCCH/CORESET) as dynamic indication based on MAC CE (e.g., L2) and/or DCI (e.g., L1) signaling…)

Regarding claims 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 24, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12, respectively, except each of these claims is in apparatus claim format.
To be more specific, PARK in view of Yi also teaches a same or similar apparatus with processor, transceiver, and memory (PARK, see at least fig. 23), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claims 25, 26, and 27, these claims are rejected for the same reasoning as claims 1, 2, and 3, , respectively, except each of these claims is in computer-readable medium claim format.
To be more specific, PARK in view of Yi also teaches a same or similar apparatus with computer-readable medium (PARK, see at least fig. 23), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claims 28, 29, and 30, these claims are rejected for the same reasoning as claims 1, 2, and 3, , respectively, except each of these claims is in apparatus claim format.
To be more specific, PARK in view of Yi also teaches a same or similar apparatus with means for performing various functions (PARK, see at least fig. 23), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465